Citation Nr: 1806695	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  05-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 2011, for the grant of service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an effective date earlier than June 8, 2011, for the grant of service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an effective date earlier than February 14, 2012, for the grant of service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an effective date earlier than February 14, 2012, for the grant of service connection for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on from July 2011 (bilateral peripheral neuropathy of the lower extremities) and September 2015 (bilateral peripheral neuropathy of the upper extremities) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014 and June 2016, the Board remanded the four issues involving the bilateral peripheral neuropathy of the lower extremities for further development.  In June 2016, the Board also remanded the four issues involving bilateral peripheral neuropathy of the upper extremities for the issuance of a statement of the case.  The Veteran subsequently perfected an appeal of those four issues.

All issues except entitlement to earlier effective dates for the grants of service connection for bilateral peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 12, 2004, the Veteran filed his claim of service connection for a bilateral leg disorder and type II diabetes mellitus.

2.  Effective July 9, 2001, VA liberalized its regulations to establish presumptive service connection for type II diabetes mellitus based on herbicide exposure.

3.  The evidence is in equipoise as to whether the Veteran had peripheral neuropathy of the right lower extremity from April 12, 2004, to June 7, 2011.

4.  The weight of evidence is against a finding that the Veteran had peripheral neuropathy of the right lower extremity from July 9, 2001, to April 11, 2004.

5.  The evidence is in equipoise as to whether the Veteran had peripheral neuropathy of the left lower extremity from April 12, 2004, to June 7, 2011.

5.  The weight of evidence is against a finding that the Veteran had peripheral neuropathy of the left lower extremity from July 9, 2001, to April 11, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an effective date of April 12, 2004, for the grant of service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2017).

2.  The criteria for an assignment of an effective date of April 12, 2004, for the grant of service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.114, 3.400, 3.816.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in April 2004, October 2013, and January 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the earlier-effective-date claims for bilateral peripheral neuropathy of the lower extremities, neither the Veteran nor his counsel has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds there has been substantial compliance with the directives of its December 2014 and June 2016 remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  






Entitlement to an effective date earlier than June 8, 2011, for the grant of service connection for peripheral neuropathy of the right lower extremity

Entitlement to an effective date earlier than June 8, 2011, for the grant of service connection for peripheral neuropathy of the left lower extremity

Governing law and regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).  

The effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. §  3.816.  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110  (g) and 38 C.F.R. § 3.114 . 

A Nehmer class member is a Vietnam Veteran who has a covered herbicide disease. Covered herbicide diseases include type II diabetes mellitus.  See 38 C.F.R. § 3.816  (b); Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002). 

Under 38 C.F.R. §  3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

 (1)  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

 (2)  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i)  The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

 (3)  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

 (4)  If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. 38 C.F.R. §  3.816 (c).

Effective July 9, 2001, VA liberalized its regulations to establish presumptive service connection for type II diabetes mellitus based on herbicide exposure.  66 Fed. Reg. 23,166 (May 8, 2001).  

If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. §  3.114 (a)(2).

Analysis

The Veteran was discharged from active service in October 1969.  On April 12, 2004, the Veteran filed his claim of service connection for a bilateral leg disorder and type II diabetes mellitus.  In the July 2011 rating decision, the RO granted service connection for bilateral peripheral neuropathy of the lower extremities effective June 8, 2011.  

In the October 2017 statement, the Veteran's counsel suggested that the date of claim is April 12, 2003, based on the grant of service connection for type II diabetes mellitus being April 12, 2003.  The July 2011 rating decision reflects that the effective date of the grant of service connection for type II diabetes mellitus is based on April 12, 2003, being one year prior to receiving a claim on April 12, 2004, and not on a claim being received on April 12, 2003.

A review of the claims file reveals no formal claim, informal claim, or written intent to file a claim for service connection for type II diabetes mellitus and related bilateral peripheral neuropathy of the lower extremities was presented between the Veteran's separation from active service and April 12, 2004.

As the Veteran did not file a claim for type II diabetes mellitus and related bilateral peripheral neuropathy of the lower extremities prior to April 12, 2004, a date that is after the effective date of the regulation (July 9, 2001) establishing a presumption of service connection for type II diabetes mellitus, an earlier effective date in accordance with the Nehmer guidelines and 38 C.F.R. § 3.816 is not warranted.

As for the bilateral peripheral neuropathy of the lower extremities, the questions are whether the Veteran had the disorders from April 12, 2004 (the date of claim), to June 7, 2011 (the current effective date), and whether he continuously had the disorders from July 9, 2001 (effective date of liberalizing regulation), to April 11, 2004 (the date before the date of claim).

The June 8, 2011, VA examination report reflects that the examiner stated that the bilateral peripheral neuropathy began about six years ago.  

In an August 2016 addendum to the May 2015 VA examination report, the VA examiner stated that the medical records show no evidence of peripheral neuropathy after examinations in May 2009, April 2010, and January and April 2011.  The examiner noted that the June 8, 2011, VA examination report is the first documentation by a medical clinician of peripheral neuropathy in the lower extremities.  The examiner noted that the June 8, 2011, VA examiner noted that the Veteran had told her that the onset was six years prior to that examination.  The examiner stated that based solely on the lay statements from the Veteran of his perceived symptomatology, the diabetic peripheral neuropathy of the lower extremities began in 2007.  

While the May 2015 VA examiner determined that the peripheral neuropathy began in 2007 based on the Veteran's reporting of his symptomatology beginning six years prior to the June 8, 2011, VA examination, the Board notes that six years prior to June 8, 2011, is in 2005 and not in 2007.  Given the conflicting medical evidence, the evidence is in equipoise as to whether the Veteran had peripheral neuropathy of the right lower extremity from April 12, 2004, to June 7, 2011.  Similarly, the evidence is in equipoise as to whether the Veteran had peripheral neuropathy of the left lower extremity from April 12, 2004, to June 7, 2011.  Thus, medical evidence shows that the Veteran had bilateral peripheral neuropathy of the lower extremities on the date of his claim, April 12, 2004.  

Private treatment records dated prior to April 2004 do not show a diagnosis of bilateral peripheral neuropathy of the lower extremities.  In the absence of medical evidence showing that the Veteran had peripheral neuropathy of the lower extremities prior to April 12, 2004, the weight of evidence is against a finding that the Veteran had peripheral neuropathy of the right lower extremity from May 8, 2001, to April 11, 2004.  By the same token, the weight of evidence is against a finding that the Veteran had peripheral neuropathy of the left lower extremity from May 8, 2001, to April 11, 2004.  Therefore, an earlier effective date pursuant to 38 C.F.R. § 3.114 is not warranted for these two disorders.

In conclusion, for reasons stated above, the Board finds that the effective date for the grants of service connection for bilateral peripheral neuropathy of the lower extremities is April 12, 2004.  The benefit sought on appeal, entitlement to an earlier effective date, is accordingly granted to that extent.


ORDER

Entitlement to an effective date of April 12, 2004, but no earlier, for the grant of service connection for peripheral neuropathy of the right lower extremity is granted.

Entitlement to an effective date of April 12, 2004, but no earlier, for the grant of service connection for peripheral neuropathy of the left lower extremity is granted.


REMAND

In light of the grant of earlier effective dates for the grants of service connection for bilateral peripheral neuropathy of the lower extremities, the RO should readjudicate the claims of initial increased ratings for bilateral peripheral neuropathy of the lower extremities.

In the August 2016 addendum to the May 2015 VA examination report, the examiner opined the upper extremity diabetic peripheral neuropathy began between February 14, 2012 (the date of an addendum to the June 2011 VA examination) and March 25, 2015, the date of the last VA examination.  The RO assigned an effective date of February 14, 2012, for the two disorders.  The examiner further stated this bilateral peripheral neuropathy began sometime between the June 8, 2012, examination and the March 25, 2015, examination.  The Board notes that the Veteran underwent a VA examination on June 8, 2011, and not June 8, 2012.  Given this misstatement regarding when the Veteran underwent his initial VA examination for peripheral neuropathy, another VA medical opinion is necessary to determine whether the Veteran had bilateral peripheral neuropathy of the upper extremities prior to February 2012.  In light of the need for a VA medical opinion and the passage of time since the March 2015 VA examination, the Veteran should be afforded another VA examination addressing the peripheral neuropathy of all four extremities.

The bilateral peripheral neuropathy of the lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8620 (neuritis of the sciatic nerve).  The March 2015 VA examination report reveals the presence of involvement of not only the sciatic nerve but also the anterior crural (femoral) nerve.  Therefore, the RO should consider whether separate ratings are warranted for involvement of the anterior crural (femoral) nerve.

The bilateral peripheral neuropathy of the upper extremities is rated under Diagnostic Code 8615 (paralysis of the median nerve).  The March 2015 VA examination report reflects the presence of involvement of not only the median nerve but also the ulnar nerve.  Combined nerve injuries of the upper extremities should be rated by reference to the major involvement or, if sufficient in extent, with consideration of radicular group ratings.  Hence, the RO should consider whether the peripheral neuropathy should be rated under a diagnostic code for a radicular group.

As the case is being remanded for other reasons, the RO should obtain all treatment records from the Mountain House VA Medical Center from September 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his peripheral neuropathy of the lower extremities and obtain any identified records.  Regardless of his response, obtain all treatment records from the Mountain House VA Medical Center from September 2015 to the present..

2.  After the development in 1 is completed, Schedule the Veteran for an examination to determine the nature and extent of bilateral peripheral neuropathy of the upper extremities and bilateral peripheral neuropathy of the lower extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of his bilateral peripheral neuropathy of the upper extremities and bilateral peripheral neuropathy of the lower extremities.

The examiner should answer the following inquiries:

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran had peripheral neuropathy of either upper extremity prior to February 2012, and if so, opine on the approximate date of onset.

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the RO should readjudicate the issues with consideration of whether separate ratings are warranted for involvement of the anterior crural (femoral) nerve bilaterally and whether the bilateral peripheral neuropathy of the upper extremities should be rated under a radicular group diagnostic code.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


